Citation Nr: 0022102	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  95-16 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased rating for bilateral 
metatarsal calluses, currently evaluated as 10 percent 
disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to November 
1984.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1994 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

As a preliminary matter, the Board observes that in May 1986, 
the RO denied service connection for Osgood-Schlatter's 
disease of the knees.  The veteran was notified of that 
decision and of his appellate rights in June 1986. The 
veteran did not perfect an appeal of the adverse decision.  
Therefore, the May 1986 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991).  Significantly, the Board 
construes the claim for entitlement to service connection for 
a right knee disorder as a separate claim.  Accordingly, the 
issues properly before the Board at this time are as set 
forth on the title page of this decision.

The veteran was afforded a personal hearing before a member 
of the Board sitting at the St. Petersburg, Florida, RO in 
May 2000.  The member of the Board who held the hearing is 
making the decision in this case and is the signatory to this 
decision.

During his hearing, the veteran raised the issue of 
entitlement to service connection for a left knee disorder.  
This issue, which would include consideration of whether new 
and material evidence has been submitted since a prior rating 
action, is not, however, procedurally developed for appellate 
purposes, and is not properly before the Board at this time.  
The matter is referred to the RO for any action deemed 
appropriate.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current right knee disorder to service.

2  There is no competent medical evidence establishing a 
causal relationship between the veteran's current right knee 
disorder and his service-connected bilateral metatarsal 
calluses.

3.  The veteran's bilateral metatarsal calluses is manifested 
by tender, painful calluses over the third and fourth 
metatarsal head on the left foot and over the fourth 
metatarsal head of the right foot.


CONCLUSIONS OF LAW

1  The claim for entitlement to service connection for a 
right knee disorder on a secondary basis is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral metatarsal calluses have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5279 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Right Knee Disorder

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza at 504; Reiber v. Brown, 7 Vet.App. 513 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1131.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may be granted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury or when a disability is 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet.App. 439 (1995).

A review of the claims folder revealed that some of the 
veteran's service medical records for his period of active 
service were not available for review.  In a rating action 
dated in May 1986, the RO noted that a review of the 
veteran's claims folder indicates that the service medical 
records dated between 1979 through 1981 are still missing.  
The RO also noted that a rating action was being completed at 
that time based on available records inasmuch as all 
reasonable attempts have been made to locate the missing 
records.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in a case such as this, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

The available service medical records and separation medical 
examination conducted in August 1984 do not show any 
documented instance of right knee trauma, nor are there 
otherwise complaints or findings of pathology regarding the 
right knee.  It is significant to note that, according to a 
service medical record dated in November 1982, the veteran 
was seen, in pertinent part, for complaints of a knot below 
the left knee cap, which caused him pain.  X-rays of the left 
knee did not reveal any significant abnormality.  The 
diagnosis was Osgood-Schlatter's disease of the left knee.  
In another service medical record dated later that same 
month, the veteran was seen for complaints left knee pain of 
approximately 3 weeks duration.  At that time, the veteran 
reported that his left knee pain began after playing 
basketball and that he did not have any previous episodes of 
left knee pain.  He said that his pain increased with sports 
or repeated knee bending.  The diagnosis was Osgood-
Schlatter's disease.  Another service medical record dated in 
December 1982 noted that the veteran was seen for a follow-up 
evaluation of his left knee, including treating symptoms of 
Osgood-Schlatter's disease.  No documented complaints or 
other references to the right knee were reported by the 
veteran in November 1982 or in December 1982.

The initial post service Department of Veterans Affairs (VA) 
orthopedic examination conducted in March 1985 does not show 
any clinical evidence of a right knee disorder.  In fact, 
according to the report of a VA orthopedic examination, the 
examiner noted that range of motion of the knees was 120 
degrees on flexion and 0 degrees on extension.  While the 
examiner indicated that there was evidence of very minimal 
chondromalacia changes, there was no evidence of any joint 
line tenderness and ligaments were stable.  X-rays of both 
knees were indicated to have been normal.

VA X-rays of the right knee dated in September 1986 revealed 
a minimal osteophyte in the posterior-superior aspect of the 
right patella.  There was no evidence of any joint effusion, 
intra-articular calcifications or Osgood-Schlatter's disease.

In a medical statement from S. Goll, M.D., dated in April 
1994, the private physician stated that the veteran was seen 
that same month for complaints of right knee pain.  Dr. Goll 
said that the veteran described associated locking 
particularly at night with keeping the right knee bent.  He 
mentioned that his symptoms began in November 1993 and that 
he could not recall the mechanism of injury.  He also 
described associated swelling in the right knee.  He denied 
any evidence of instability.  X-rays of the right knee did 
not reveal any bony abnormalities.  The diagnosis was 
internal derangement of the right knee, rule out medial 
meniscal tear.

A private magnetic resonance imaging (MRI) scan of the right 
knee dated in May 1994 showed a tear of the posterior horn 
medial meniscus.

In another medical statement from Dr. Goll dated in May 1994, 
the private physician concluded that the veteran had a 
diagnosis of tear of the posterior horn of the medial 
meniscus.  Dr. Goll recommended that the veteran undergo 
surgery for partial arthroscopic medial meniscectomy in light 
of the documentation of posterior medial tear in the medial 
meniscus with persistent posterior medial pain.

In a medical statement from S. Blick, M.D., dated in June 
1994, the private physician stated that the veteran was 
referred for a second opinion regarding his right knee.  Dr. 
Blick mentioned that the veteran's physical examination as 
well as the MRI showed a medial meniscal tear.

In a VA orthopedic examination conducted in September 1994, 
the examiner concluded that the veteran had a diagnosis of 
torn medial meniscus of the right knee.  The examiner also 
concluded that the etiology of the veteran's right knee 
disability was due to a twisting injury while playing 
basketball, as described by the veteran.  Furthermore, the 
examiner concluded that that there was no evidence of any 
causal relationship between the veteran's current right knee 
disorder and his service-connected bilateral metatarsal 
calluses.  At that time, the veteran reported that his right 
knee "went out" while playing basketball during active 
service in 1979.  He said that he was only treated with ice 
applications.  X-rays of the right knee were indicated to 
have been normal.

According to the report of a VA orthopedic examination 
performed in October 1998, the examiner concluded that the 
veteran had a diagnosis of right knee pain with possible 
medial meniscal pathology.  The examiner expressed that it 
was his opinion that it appeared that the veteran had an 
injury to the right knee, and therefore, he may indeed have 
some internal derangement of his right knee.  The examiner 
stated that it was not uncommon that, when patients 
demonstrate painful feet and they change their walking gait, 
this may increase stresses across the knee causing some 
increasing pain about the knee.  However, after reviewing the 
X-rays of the veteran's right knee, the examiner indicated 
that there was no evidence of osteoarthritic changes.

The veteran testified before a member of the Board at the RO 
in May 2000.  The veteran testified that he sustained a right 
knee injury while playing basketball during active service.  
He also testified that he has continued to have chronic right 
knee problems since that time.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe right knee pain, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

To summarize, the service medical records do not show any 
clinical findings of pathology regarding the right knee.  The 
first postservice clinical evidence of a right knee disorder 
was in 1994, many years following his release from active 
duty.  Although the September 1994 VA examiner reported the 
etiology of the veteran's right knee disability was due to a 
twisting injury while playing basketball dating to military 
service, this is simply the veteran's recitation of his 
history, and does not establish in any way a relationship 
between service and his current right knee disorder.  In 
fact, although the service medical records indicate that the 
veteran complained of pain after playing basketball in 1982, 
there is no indication that he suffered a twisting type 
injury at that time.  Furthermore, there is no reference to 
any type of ligament or meniscal type injury at the time.  
His condition was diagnosed as Osgood-Schlatter's disease.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Also, 
there is competent evidence in this case, specifically the 
opinion of the September 1994 VA orthopedic examiner, which 
is against the veteran's claim for service connection for a 
right knee disorder on a secondary basis.  The veteran has 
not submitted any competent medical evidence nor is there any 
competent medical evidence on file linking the veteran's 
current right knee disorder to his period of active service, 
or to his service-connected bilateral metatarsal calluses.

Consequently, in the absence of any competent evidence 
linking a current disability to service, or in the absence of 
any competent evidence of a causal relationship between a 
current disability and a service-connected disability, the 
claim is not well-grounded.  Caluza.  Accordingly, there is 
no duty to assist the veteran in any further development of 
his claim.  Rabideau v. Derwinski, 2 Vet.App. 141 (1992), 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Further, the 
Board views the information provided in the statement of the 
case, supplemental statement of the case, and other 
correspondence from the RO, sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection for a right knee disorder.  Moreover, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if obtained, 
might make the claim well-grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on this issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

II.  Bilateral Metatarsal Calluses

The Board notes that the veteran's claim for entitlement to 
an increased rating for bilateral metatarsal calluses is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
That is, the Board finds that he has presented a claim, which 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The history of the veteran's service-connected bilateral pes 
planus may be briefly described.  According to a service 
medical record dated in October 1983, the veteran was seen 
for complaints of corns and calluses of both feet.  The 
diagnosis was multiple calluses of both feet.  In another 
service medical record dated that same month, the veteran was 
seen in the Podiatry Clinic for the complaints of painful 
keratotic lesions of both feet.  It was noted that the 
examiner recommended that the veteran undergo possible 
surgical correction.  X-rays of both feet did not reveal any 
significant abnormalities.

The report of a VA orthopedic examination conducted in March 
1985 included the examiner's conclusion that the veteran had 
a diagnosis of bilateral metatarsal calluses due to prominent 
metatarsal heads.  The examiner noted that the veteran has 
tried to shave these off with no success.  At that time, the 
veteran reported complaints of pain along the plantar aspects 
of both feet and thick skin areas on both plantar aspects.  
On examination, the veteran had calluses over the plantar 
surface of both feet.  On the right side, calluses were over 
the distal 4th metatarsal and they were over the 3rd on the 
left side.  X-rays of both feet were indicated to have been 
normal.

In a rating action dated in May 1986, the RO granted service 
connection for bilateral metatarsal calluses and assigned a 
10 percent evaluation for that disability under the 
provisions of Diagnostic Code 5279 of the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4.

The severity of the bilateral metatarsal calluses is 
determined, for VA rating purposes, by application of the 
provisions of Parts 3 and 4 of the Code of Federal 
Regulations, and in particular 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a and Diagnostic Code 5279 of the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.

Diagnostic Code 5279 provides that a 10 percent evaluation 
will be assigned for unilateral or bilateral metatarsalgia. 
This is the maximum evaluation assignable under this code.  
38 C.F.R. Part 4, Diagnostic Code 5279.

In a statement from G. Merritt, D.P.M., M.S., dated in 
October 1987, the private podiatrist stated that he had 
examined the veteran in September 1987 and that he was found 
to have healthy feet suitable for the position of mail 
handler, a position which he was applying for and had been 
denied for unknown reasons.  The private podiatrist reported 
that the veteran was healthy and he was able to walk and 
stand, which was compatible with strenuous activities 
required for that position.

In a statement from W. Perry, Sr., the manager of the 
Jacksonville Bulk Mail Center of the United States Postal 
Service, dated in November 1987, it was noted that they had 
reviewed the material the veteran sent relative to his 
ability to meet the physical requirements of a mail handler 
with the Postal Service.  Significantly, it was indicated 
that they place an overriding emphasis on the personal health 
and safety of their employees and prospective employees, and 
that they, therefore, regretted that their earlier 
determination of medical unsuitability for the position of 
mail handler remained unchanged.

The veteran received intermittent treatment at private 
medical facilities from August 1993 to October 1993 for 
several problems, to include chronic pain of the plantar 
aspects and lesions of both feet.  A private treatment record 
dated in August 1993 noted that the veteran was prescribed 
orthotics.  Private treatment records dated in August 1993 
and September 1993 indicated that the veteran underwent 
debridement of the lesions on both feet.

In the report of a VA orthopedic examination performed in 
September 1994, the examiner concluded that the veteran had a 
diagnosis of tender plantar calluses under the metatarsal 
heads of both feet.  On examination, the veteran had a 
plantar callus under the 4th metatarsal head in the right 
foot and one under the 3rd metatarsal head in the left foot.  
It was noted that these calluses were tender.  There was also 
some callus built up at the back of the right heel.  
Otherwise, the foot did not show any abnormality.  There was 
a good curvature.  There was no evidence of any swelling or 
deformity.  Range of motion was entirely normal.  X-rays of 
the feet were indicated to have been normal.

In a statement from C Mason, D.P.M. dated in October 1995, 
the private podiatrist stated that the veteran was presented 
to him after having been absent since approximately August 
1993.  The private podiatrist noted that, at that time, the 
veteran reported complaints of various lower extremity 
deformities; that the veteran elected for conservative care; 
and that the veteran was treated with anti-inflammatory 
medication, debridement, and orthotics.  At the time of this 
examination, the private podiatrist indicated the veteran was 
seen for complaints of continued pain and discomfort of 
various lower extremity deformities.  He also indicated that 
the veteran said that he was ready for surgery.  On 
examination, the veteran had intractable plantar keratosis 
type lesions at the sub-three metatarsal head on the left 
foot and at the sub-four metatarsal head on the right foot.  
He had "HD-5" deformities, bilaterally, and Haglund's 
deformities, bilaterally.  It was noted that all deformities 
were extremely painful.  There was slight contraction to the 
proximal interphalangeal joint of 2-5.  The diagnoses were 
plantar flexed hypertrophic third metatarsal head on the 
left, HD deformities, and Haglund's deformities, bilaterally.

According to the report of a VA orthopedic examination 
conducted in October 1998, the examiner concluded that the 
veteran had a diagnosis of painful bilateral plantar calluses 
over the third and fifth metatarsal head on the left foot and 
over the fourth metatarsal head of the right foot.  At that 
time, the veteran reported complaints of pain over his middle 
to metatarsal head and fifth metatarsal head on his left 
foot, the fourth metatarsal head on his right foot, and when 
walking or standing long periods of time.  He also reported 
that he had some callus build up along the heel of his foot.  
On examination, there was no evidence of significant hallux 
valgus or metatarsal deformities.  The veteran had a well 
maintained arch with standing.  Examination of the plantar 
aspects of the feet revealed a callus over the metatarsal 
head of the third and fifth metatarsals on the left foot, as 
well as a callus about the lateral border of the hindfoot.  
Examination of the right foot revealed a painful callus over 
the fourth metatarsal head, as well as callus about the 
hindfoot.  There was no evidence of erythema.  It was noted 
that these areas were slightly tender to palpation of the 
metatarsal heads.  There were no gross deformities of the 
foot.  The foot otherwise reveals good range of motion about 
the ankle and subtalar joint as well as the metatarsal 
phalangeal joints and the phalangeal joints.  X-rays of the 
feet did not reveal any obvious deformities.  There was no 
evidence of any significant increase in metatarsal angles or 
evidence of hallux valgus.  There was also no evidence of an 
old fracture suggesting increased plantar flexion of the 
metatarsals to cause calluses or evidence of any acute 
fracture.

The veteran testified at a hearing before a member of the 
Board at the RO in May 2000 that he has a 3 inch area of 
abrasion and thickness on his left foot and that his left 
heel was completely covered with calluses.  The veteran also 
testified that he has the same symptoms on his right foot 
with the exception of having calluses on his toes.  He 
reported that he was previously denied employment by the 
United States Postal Service, but that he currently works for 
that agency in a different position.  He said that his 
limitations on duty include walking and standing.

To summarize, the veteran's lay statements describing the 
symptoms of his bilateral foot disability is considered 
competent evidence.  However, these statements must be 
considered in conjunction with the objective medical evidence 
of record and the pertinent rating criteria.

During the September 1994 VA orthopedic examination, tender 
plantar calluses were noted under the metatarsal heads of 
both feet.  In the report of the October 1998 VA orthopedic 
examination, painful bilateral plantar calluses were 
described as being over the third and fifth metatarsal head 
on the left foot and over the fourth metatarsal head of the 
right foot.  As noted above, no higher rating is available 
under Diagnostic Code 5279.

The Board notes that several other diagnostic codes pertinent 
to rating disability from foot disorders provided for 
schedular ratings higher than 10 percent.  However, such 
other codes are not for application in this case.  There is 
no indication from the record that he has pes planus or pes 
cavus (Diagnostic Codes 5276 and 5278).  Nor is there any 
indication that he has nonunion or malunion of the tarsal or 
metatarsal bones (Diagnostic Code 5283) or moderate or severe 
foot disability due to a foot injury (Diagnostic Code 5284).

The Board finds that the veteran's disability from bilateral 
plantar calluses is manifested by painful, bilateral plantar 
calluses over the third and fifth metatarsal head on the left 
foot and over the fourth metatarsal head of the right foot.  
The Board concludes that the criteria for a higher schedular 
rating are not met.

In reaching its decision as to the issue of entitlement to an 
increased rating for bilateral metatarsal calluses, the Board 
has considered the complete history of the disability in 
question as well as the current clinical manifestation and 
the effect the disability may have on the earning capacity of 
the veteran. 38 C. F. R. §§ 4.1, 4.2, 4.41 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board must consider and discuss the impact 
of pain in making its rating determination.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  Section 4.40 provides in part that 
functional loss may be due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant undertaking the motion.  The section also provides 
that weakness is as important as limitation of motion, and a 
part, which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the veteran's complaints are that his feet are 
painful from prolonged walking or standing.  In his 
testimony, he reported foot pain on walking and standing.  
However, the Board finds that such symptoms are contemplated 
by the rating provided under Diagnostic Code 5279.  
Metatarsalgia is defined as "pain and tenderness in the 
metatarsal region." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1023 (28th ed. 1994).  The veteran has not asserted, nor does 
the evidence in the record show, that he has the other 
factors to be considered under 38 C.F.R. § 4.45.

Moreover, in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1) 
(1999).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Although no higher rating is 
assignable under Diagnostic Code 5279, the 10 percent 
evaluation for bilateral metatarsal calluses contemplates 
pain and tenderness in the metatarsal region.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for his service-connected foot 
disorders, nor is it shown that the disorders otherwise so 
markedly interfere with employment as to render impractical 
the application of regular schedular standards.  Finally, 
there is no evidence that the veteran's disability from 
bilateral metatarsal calluses is unusual or exceptional when 
compared to other veterans with similar disabilities.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from bilateral plantar calluses, 
including the effect of pain on function and movement, is 
adequately compensated by the 10 percent schedular 
evaluation.  Therefore, extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted in this case.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

The claim for entitlement to service connection for a right 
knee disorder is denied.

An increased rating for bilateral metatarsal calluses is 
denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

